37 F.2d 407 (1930)
SHAPIRO & ORNISH, a Partnership, and Julius Shapiro and Louis Ornish, Individually, Appellants,
v.
J. J. HOLLIDAY, Trustee in the Matter of Shapiro & Ornish, A Partnership, and Julius Shapiro and Louis Ornish, Individually, Appellees.
No. 5557.
Circuit Court of Appeals, Fifth Circuit.
January 7, 1930.
Emil Corenbleth, of Dallas, Tex., for appellants.
Robert Allan Ritchie and Fred J. Dudley, both of Dallas, Tex. (Dabney, Goggans & Ritchie, of Dallas, Tex., on the brief), for appellees.
Before WALKER, BRYAN, and FOSTER, Circuit Judges.
FOSTER, Circuit Judge.
This is an appeal from a judgment denying a discharge in bankruptcy to appellants on the ground that they had failed to explain satisfactorily losses of assets and the deficiency of assets to meet their liabilities at the time of adjudication as bankrupts. Section 14b(7) Bankruptcy Act as amended by the Act of May 27, 1926 (11 USCA § 32).
This case presents purely a question of fact. The District Court in 37 F.(2d) 403 reviewed the material facts and reached the conclusion that a discharge should be withheld. It would serve no good purpose to again review the facts. It is enough to say that the record supports the conclusion reached by the District Court.
Affirmed.